Citation Nr: 9907765	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted entitlement to service 
connection for PTSD with an assignment of a 10 percent 
evaluation.  By a rating action of September 1998, the 
evaluation was increased to 30 percent effective from the 
date of the claim.

A claim for increased (compensable) evaluation for a gunshot 
wound of the left calf was denied in the October 1997 rating.  
However, the record does not show that a timely notice of 
disagreement being received to initiate an appeal on the 
issue.  38 C.F.R. § 20.201, 20.302 (1998).  Accordingly, that 
issue is not in appellate status. 

The veteran claimed entitlement to nonservice connected 
pension, which claim, while initially denied by a rating of 
January 1998, was subsequently granted by a September 1998 
rating.  Inasmuch as that latter determination represents a 
full grant of benefits, entitlement to pension is not 
appealable.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board also notes that in the veteran's November 1997 
statement, he asserts an additional claim of entitlement to 
service connection for residuals of a shoulder dislocation.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.  


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issue on appeal is well-grounded. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held that fulfillment 
of the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

At his VA psychiatric examination in September 1997, the 
veteran reported receiving treatment from a psychiatrist in 
California in 1993.  On his substantive appeal received in 
February 1998 and in addition to reporting VA mental health 
treatment in 1993, he additionally reported receiving 
treatment from VA psychiatrists in 1979 and 1997.  However, 
there is no indication that such treatment records were 
sought.  Consequently, further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

In light of the above, the Board believes that additional 
development is required prior to further appellate review. 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a mental 
health condition since 1979, including, 
but not limited to mental health 
treatment records from the VA mental 
health unit in Muskogee, Oklahoma.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  Thereafter, the claims file should be 
referred to the same VA physician who 
conducted the most recent psychiatric 
examination of the veteran.  The examiner 
is requested to comment whether any 
modification to his examination report 
would be warranted, particularly with 
reference to the GAF score, and, if so, 
to provide an appropriate supplement.

After undertaking any development deemed appropriate in 
addition to that specified above, the RO should review the 
claims folder.  Thereafter, the RO should readjudicate the 
issue of entitlement to entitlement to an increased rating 
for PTSD.  If the determination remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if in order.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




- 4 -


